DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/1/2022 amended claims 1-3, 6-7 and 9 and added new claim 13.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Suetsugu and the 35 USC 103 rejection over Suetsugu in view of Saito from the office action mailed 3/1/2022; therefore these rejections are withdrawn.  Applicant’s amendments in light of their arguments are also persuasive in overcoming the double patenting rejection from the office action mailed 3/1/2022; therefore this rejection is withdrawn.  For the reasons discussed below claims 1-13 are allowed.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted 9/2/2021 and 7/14/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please ADD the following sentence to the beginning of the specification:
--------- “This application is a 371 of PCT/JP2020/007937 filed 02/27/2020.” ---------




Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  applicants’ arguments regarding the references is persuasive as the prior art does not teach a grease composition comprising a base oil, urea thickener and a range of extreme pressure agents with no other additive compounds that would materially affect the composition (“consisting of language”) when also considering the particle size of the urea thickener and the worked penetration at 25°C .  For these reasons claims 1-13 are allowed.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771